Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/30/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 41-43 are pending and are presented for examination.  
This office action is non-final action, having new ground of rejection.  In previous action, examiner erroneously omitted prior art rejection of claims 41-43.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 41 recites, in part, “a circuit configured to electromagnetically activate at least one of the first magnetic component and the second magnetic component”.   As best understood, only shows “a circuit configured to electromagnetically activate the first magnetic component (stator coil on 312)”.  None of circuit shown “configured to electromagnetically activate the second magnetic component (which is rotating)”.   It is critical because feeding electric power to rotating body requires additional and special configuration different from a method feeding to stator. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
   
Claims 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 41 recites, in part, “a circuit configured to electromagnetically activate at least one of the first magnetic component and the second magnetic component; wherein the electromagnetic activation causes the gap between the first surface and the second surface to have a variable width, thereby causing the coated second magnetic component to rotate about the rotation axis and roll on the first magnetic component”.  
Merely activating a magnetic component would not sufficient to cause rotation.  Other conditions should be provided in order to rotate. 
	In response, applicant pointed out par.0091-0092. 
One in ordinary skills can only appreciate the rotation when commutation (underlined below) performed.  Single pole activation only makes the rotor stay on stable position.   Refer examiner’s 112 rejection in previous office action.  The critical feature to rotate is “commutation” as below.  
[0092] ………  When the adjacent pole 132 is activated (and the previous pole 132 is deactivated), contact surface 146 of rotor 142 is drawn into contact with the contact surface 134 of the adjacent pole 132. In this manner, poles 132 are activated such that rotor 142 rotates in a path about stator 130. 

2164.08(c)    Critical Feature Not Claimed 
.   

Claims 41-43 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Refer drawing objection.  
Claim 41 recites, in part, “a circuit configured to electromagnetically activate at least one of the first magnetic component and the second magnetic component”.   Specification does not provide how being “configured to electromagnetically activate the second magnetic component (which is rotating)” in a way as to reasonably convey to one skilled in the relevant art.   It is critical because feeding electric power to rotating body requires additional and special configuration different from a method feeding to stator. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Edelson et al (US 20080007130 A1, IDS) in view of Sato (US 20070096575 A1).      
As for claim 41, Edelson discloses an electric motor, comprising: 
a first magnetic component having a first surface (stator 1, Figs. 13, 15-16 , and Par.[0085-0092, 0125]);
a second magnetic component (rotor 2) having a second surface that faces inwardly toward the first surface [0057] and being configured to rotate about a rotation axis (center of it) that changes position relative to the first magnetic component during such rotation; and
a circuit (Note below) configured to electromagnetically activate at least one of the first magnetic component and the second magnetic component;
wherein the electromagnetic activation causes the gap between the first surface and the second surface to have a variable width (Figs. 13, 15-16 show eccentric 
Note: “a circuit” is inherent or obvious matter for stator coils energization.  Figs. 15-16 show coil windings with that of end turns 22.  Fig. 2 shows conventional circuit for each of the windings.  Thus, it is inherent or obvious matter to a person of ordinary skill in the art for stator coils energization.  
Figs. 13, 15-16 in view of Para. [0057] teaches a motor in outer rotor as well and with liner in inner rotor.  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Edelson for high torque transmission. 
Edelson does not teach the feature “the non-magnetic liner being formed as a coating onto the second magnetic component” such that “a non-magnetic liner positioned between the first magnetic component and the second magnetic component, the non-magnetic liner providing a gap between the first magnetic component and the second magnetic component, the non-magnetic liner being formed as a coating onto the second magnetic component”. 
Protective coating on magnetic surface of rotor is one of well-known issue in the art.   An example is, Sato (US 20070096575 A1) teaching (Figs. 3-4) Par.0006 that surface of the rotor (rotating cylinder 60) is coated with a cover (4) of non-ferromagnetic material.  For more related arts, see “prior art made of record” in later section.  It would have been obvious before the effective filing date of the claimed invention to a person of 

As for claim 42, Edelson as combined discloses the electric motor of claim 41, and it is obvious wherein a surface velocity of the first surface is substantially the same as a surface velocity of the second surface during the rotation of the second magnetic component.   It is because of “rolling on” motion.  
As for claim 43, Edelson as combined discloses the electric motor of claim 41, wherein the gap results in movement of the rotation axis relative to the first magnetic component.  It is issue of functional limitation.  It should be inherent or obvious as a result of claimed structure.  It is also true since magnetic force reaction at the air gap results a movement of the rotation axis on second magnetic component (rotor) relative to the first magnetic component (stator).  Variation of gap result reluctance force inherently. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Protective coating on rotor: 
KODAMA et al (US 20130194907 A1), Para.[0029, etc.].  
PARK et al (US 20140167532 A1), Para.[0051-0061, etc.]. 
Fujii (US 20050001501 A1), para.[0053]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834